DETAILED ACTION
Election/Restrictions
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/1/21.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: indicator extraction unit and processing unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites sensor “to be capable of” non-invasively measuring in line 4. It is unclear whether the sensor only has the potential to become capable of measuring, or whether it is capable of measuring. At this time, it will be interpreted as a sensor “capable of” measuring.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) extracting an indicator related to the functionality of respiratory organs of a user and performing processing based on the indicator extracted. These limitations covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of an indicator extraction unit and a processing unit, nothing in the claim element precludes the step from practically being performed in the mind.
This judicial exception is not integrated into a practical application. The claim only recites two additional elements - the indicator extraction unit and a processing unit. These devices are recited at a high-level of generality such that it amounts to no more than applying the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements amounts to no more than applying the exception using a generic computer component. This cannot provide an inventive concept. The claim is not patent eligible.

 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jay et al. (US 2008/0064965).
As to claim 1, Jay teaches a biological information analysis device (Abstract) comprising an indicator extraction unit configured to extract, from data regarding blood pressure waveforms consecutively measured by a sensor (20) configured to be worn on a body part of a user and capable of non-invasively measuring a blood pressure waveform for each heartbeat  
As to claim 2, Jay teaches the indicator extraction unit is configured to determine whether a blood pressure waveform is a blood pressure waveform in a normal state or in an apnea state and to extract an indicator that indicates a normal state or an apnea state ([0010] - use of pulse paradoxus to indicate respiratory distress, [0024] - respiratory distress including sleep apnea).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jay et al. (US 2008/0064965) in view of McGee (Evidence-Based Physical Diagnosis 4th Edition).
As to claims 3 and 4, Jay does not necessarily teach that the characteristics of a blood pressure waveform are characteristics of the shape of a blood pressure waveform corresponding to one heartbeat, including a difference between a systolic blood pressure and a diastolic blood pressure. McGee teaches that in patients with pulsus paradoxus, the systolic blood pressure falls dramatically but the diastolic blood pressure changes little (see page 2 of the attached document). As such, it would have been obvious to one of ordinary skill in the art to recognize that the “smaller” difference between the systolic and diastolic pressure would be indicative of pulsus paradoxus, allowing for its determination using a single heartbeat for rapid 
As to claim 7, the above combination would result in a teaching where an apnea state is determined when the values of the characteristics of the BP waveform are respectively no greater than predetermined threshold values as the difference must be below a certain threshold to be indicative of pulsus paradoxus.
As to claim 8, Jay teaches processing to resolve an apnea state of the user ([0129] - treatment).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jay et al. (US 2008/0064965) in view of McGee (Evidence-Based Physical Diagnosis 4th Edition), and further in view of Arnold (US 2004/0044276). 
As to claims 5 and 6, the above combination does not teach that the characteristics include a difference between a minimum value that appears after a systolic blood pressure or a maximum value that appears after the systolic blood pressure and a diastolic blood pressure corresponding to one heartbeat. However, Arnold shows that in a pulsus paradoxus waveform, the dicrotic notch similarly falls in value alongside the systolic pressure (Fig. 3). It is noted that the dicrotic notch is followed by a small local maxima. As such, it would be obvious to one of ordinary skill in the art to modify the above combination with Arnold to utilize the difference between the dicrotic notch and the diastolic blood pressure can be used to determine whether a waveform representing a single heartbeat is indicative of pulsus paradoxus, and thereby indicative of an apnea state.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jay et al. (US 2008/0064965) in view of McGee (Evidence-Based Physical Diagnosis 4th Edition), and further in view of Barker (USP #4,365,636).
As to claim 9, the above combination doesn’t necessarily teach that the processing comprises one of the three actions. Barker teaches a device for detecting apnea in which an alarm is activated to awaken the patient to end the apnea event (col. 5 lines 53-66). As such, it would have been obvious to modify the above combination with the alarm of Barker to awaken the patient and thus end the episode of sleep disordered breathing as it would be obvious to try.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820.  The examiner can normally be reached on Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        3/21/21